Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robin A. Slagle appeals the district court’s order denying as untimely her third-party objection to forfeiture. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. United States v. Fisher, No. 3:14-cr-00058-GMG-RWT-1, 2016 WL 226679 (N.D. W. Va. Jan. 19, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED